Citation Nr: 0803679	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-35 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for plantar fasciitis 
of the right foot.

2.  Entitlement to service connection for plantar fasciitis 
of the right foot.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for joint pain in the 
lower extremities, to include as due to undiagnosed illness.

3.  Entitlement to service connection for joint pain in the 
lower extremities, to include as due to undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis of the left foot.




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970 and December 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for plantar 
fasciitis of the left foot, assigning a 0 percent rating 
effective September 21, 1999, and denied service connection 
for right foot plantar fasciitis and joint pain in the lower 
extremities.  

The RO, in effect, reopened the service connection claims for 
the right foot plantar fasciitis and joint pain in the lower 
extremities and denied the claims on the merits.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen these claims of service connection.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The RO subsequently 
granted an increased rating of 10 percent for left plantar 
fasciitis in November 2005, effective September 21, 1999.  
The veteran has not indicated that he is satisfied with this 
rating.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran raised informal claims for service connection for 
residuals of thumb surgery and an obstructive lung disease, 
to include as secondary to undiagnosed illness, in statements 
dated from June 2004 to November 2005.  These matters have 
not been adjudicated and are referred to the RO.

The issues of service connection for joint pain in the lower 
extremities, to include as due to undiagnosed illness, and 
plantar fasciitis in the right foot are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the claims of entitlement to service 
connection for plantar fasciitis of the right foot and joint 
pain in the lower extremities, to include as due to 
undiagnosed illness, in May 2003.  The veteran did not appeal 
the denials and they are now final.

2.  Evidence received since the final May 2003 RO decision is 
not cumulative and raises a reasonable possibility of 
substantiating the service connection claims for plantar 
fasciitis of the right foot and joint pain in the lower 
extremities, to include as due to undiagnosed illness.

3.  The veteran's left foot plantar fasciitis is manifested 
by pain to palpation, on weight-bearing, and after walking 
long distances, and x-ray evidence of a large calcaneal spur.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 
2003 RO decision and the claim of entitlement to service 
connection for right foot plantar fasciitis is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

2.  New and material evidence has been received since the May 
2003 RO decision and the claim of entitlement to service 
connection for joint pain in the lower extremities, to 
include as due to undiagnosed illness is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for left foot plantar fasciitis have not been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5279 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in September 2004 
and March 2006, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a November 2005 statement of 
the case and May 2007 supplemental statement of the case, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the left foot disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's claims to reopen service connection for right 
foot plantar fasciitis and joint pain of the lower 
extremities based on new and material evidence have been 
considered with respect to VA's duty to notify and assist, 
including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given 
the favorable outcome noted below, no conceivable prejudice 
to the veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


New and material evidence

The RO originally denied service connection for right foot 
plantar fasciitis and joint pain of the lower extremities in 
August 2000, on the basis that there was no evidence linking 
these conditions to service.  The veteran did not file a 
notice of disagreement.  Therefore, the August 2000 decision 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2007).

The veteran filed a claim to reopen service connection for 
right foot plantar fasciitis and joint pain in the lower 
extremities in February 2002.  The claims again were denied 
in May 2003.  The veteran did not appeal this decision and it 
became final as well.  Id.  

In March 2004, the RO readjudicated the claims after 
additional evidence was received.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the May 2003 rating decision 
includes copies of the veteran's service medical records for 
the veteran's second period of service from December 1990 to 
March 1991, including two months of service in Southwest 
Asia.  

The evidence received since the last final RO decision is 
new, as it was not previously considered.  The evidence also 
is material, as one of the unestablished facts necessary to 
substantiate the veteran's claims is evidence of in-service 
incurrence of the claimed disabilities.  Since the service 
medical records for the veteran's second period of service 
are relevant to this matter and raise a reasonable 
possibility of substantiating the service connection claims, 
the information submitted since the last final RO decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening of the service connection 
claims for right foot plantar fasciitis and joint pain of the 
lower extremities is warranted. 38 U.S.C.A. § 5108.

Increased rating

The RO granted service connection for plantar fasciitis of 
the left foot in March 2004, assigning a 0 percent rating 
effective September 21, 1999.  The veteran appealed this 
action.  In November 2005, the RO assigned an increased 
rating of 10 percent for left foot plantar fasciitis, 
effective September 21, 1999.  The veteran has not indicated 
that he is satisfied with this rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The original 0 percent rating was assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5276 for acquired flatfoot for mild 
symptoms relieved by built-up shoe or arch support.   

The left plantar fasciitis was later re-evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5279.  Under this diagnostic code, a 10 percent rating is 
warranted for unilateral or bilateral anterior metatarsalgia 
(Morton's Disease).  This is the highest rating available 
under this code.

A February 2003 VA examination report shows the left foot was 
very tender to palpation.  The veteran had a natural arch at 
rest but, when he was standing, his feet were much more flat.  
The assessment was chronic foot pain and plantar fasciitis.  
A March 2003 VA examination report shows the veteran 
complained that his foot hurt all the time when he was 
bearing weight.  The pain was primarily in the heels.  He 
stated that he could not run and that his walking now was 
limited to generally less than a mile when he had to stop 
because of increasing pain.  On physical examination, he 
moved quickly and easily.  He reportedly had an excellent 
range of motion and was very supple during his range of 
motion testing.  He had normal pedal pulses and there was no 
edema.  The ankle had 10 degrees of dorsiflexion and 52 
degrees of plantar flexion.  There was no change after 
repetitive motion.  Examination of the feet showed varicose 
veins.  There was tenderness on palpation in the plantar 
surface of the heel where the plantar fascia inserts into the 
calcaneus.  There was no redness or induration deformity.  
The diagnosis was plantar fasciitis.

A June 2004 private medical record shows complaints of arch 
and heel pain.  The neurovascular examination was negative.  
On dermatological evaluation, there was no erythema or edema.  
On musculoskeletal examination, ankle range of motion was 10 
degrees dorsiflexion.  He had an early heel-off and minimal 
pronation throughout the stance phase of gait and had diffuse 
pain to palpation throughout the plantar aspect of the arch.  
X-ray examination showed a large calcaneal spur on the left.  
The assessment was chronic plantar fasciitis.

As noted, 10 percent is the highest schedular evaluation 
available under Diagnostic Code 5279.  In order to get the 
next higher 20 percent rating under the previously rated 
Diagnostic Code 5276, the evidence must show severe, 
unilateral acquired flatfoot, characterized by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  38 C.F.R. 
§ 4.71a.

The medical evidence shows that there was no deformity of the 
left foot, swelling, or callosities.  While the veteran has 
pain on use, that alone is not enough to satisfy the criteria 
for a 20 percent evaluation under Diagnostic Code 5276.  

Diagnostic Code 5284, which would provide a 20 percent rating 
for moderately severe foot disability, has been considered.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  The veteran has 
significant complaints of pain, and x-ray findings of a 
calcaneal spur, but his functional impairment is not so great 
as to cause swelling or any deformities in the foot or 
prevent him from walking.  The medical evidence of record 
does not rise to the level of or approximate a moderately 
severe foot injury.  

A higher rating is also not warranted under either Diagnostic 
Codes 5278 or 5283, as the medical evidence does not show 
claw foot or malunion, or nonunion of the tarsal or 
metatarsal bones, respectively.  In addition, as the veteran 
is already in receipt of a 10 percent rating for his left 
foot plantar fasciitis, a higher rating would not be 
available under Diagnostic Codes 5277, 5280, 5281, or 5282 
since these codes do not provide for more than a 10 percent 
rating.  38 C.F.R. § 4.71a.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has complaints of severe pain in the foot, especially 
on weight-bearing and after walking long distances.  Any 
functional impairment in the left foot, however, already has 
been considered by the 10 percent rating assigned under 
Diagnostic Code 5279.  In March 2003, the veteran was found 
not to have any additional limitation of motion in the ankle 
after repetitive motion.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the veteran's left foot 
plantar fasciitis warranted a higher rating.  Therefore, 
"staged ratings" are inappropriate in this case.

The evidence more closely approximates the criteria for a 10 
percent rating for plantar fasciitis of the left foot.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against the increased rating claim; there is no doubt to be 
resolved; and an increased rating is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate where circumstances are presented that are 
unusual or exceptional. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.

The veteran reported that he currently works as a respiratory 
therapist and was on his feet a lot, which was bothersome.  
He did not report any marked interference with employment as 
a result of his left foot plantar fasciitis.  The record also 
does not show any frequent periods of hospitalization as 
result of this disability.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his service-connected left foot 
disability.  Having reviewed the record with these mandates 
in mind, there is no basis for further action on this 
question.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for plantar fasciitis of the 
right foot and, to this extent only, the claim is granted.

New and material evidence has been submitted to reopen the 
claim for service connection for joint pain in the lower 
extremities and, to this extent only, the claim is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for plantar fasciitis of the left foot is denied.


REMAND

The veteran seeks entitlement to service connection for 
complaints of joint pain in the back, hips, legs, and ankles.  
The veteran served in Southwest Asia from January 15, 1991 to 
March 12, 1991; so compensation for an undiagnosed illness 
under 38 C.F.R. § 3.317 should be considered.  A March 2003 
VA examination report shows that examination of the hips, 
knees, and ankles was normal.  However, the examination 
report does not include an opinion on whether the veteran's 
complaints of pain in any of these joints can be considered 
an undiagnosed illness that is presumably related to the 
veteran's Southwest Asia service.  Therefore, another 
examination should be provided for this purpose.

If a diagnosis is found concerning any of these complaints-
for instance the March 2003 VA examination report shows a 
diagnosis of degenerative joint disease in the back-an 
opinion should be provided whether it is at least as likely 
as not that they are directly related to either of his two 
periods of service.  The veteran served as a medic in Vietnam 
and has indicated that he had complaints of joint pain since 
then.  He reported that he was involved in many firefights in 
Vietnam, which were physically draining and that he carried 
lots of heavy intravenous bottles, bandages, and smoke 
grenades, more than was required, to try to conceal himself 
and the wounded.  He received a Bronze Star Medal for heroism 
in June 1970 and the Army Commendation Medal for Meritorious 
Achievement in connection with military operations against a 
hostile force.  As a combat veteran his lay statements are 
accepted as sufficient proof of the in-service events.  
38 C.F.R. § 3.304(d).  A July 1983 Army reserve record also 
notes that the veteran had a bicycle accident and injured his 
right knee, which could possibly account for any current 
diagnosis found in the knee.

A medical opinion should be provided regarding the veteran's 
service connection claim for plantar fasciitis of the right 
foot, as well.  The veteran has stated that his complaints of 
pain in the right heel and arch have existed since his 
service.  As previously mentioned, the veteran reported that 
the firefights he was involved in as a medic in Vietnam were 
physically draining and that he carried lots of heavy 
equipment associated with his medical duties.  Even though 
the medical records are negative for any complaints in the 
right foot, his personnel records showing awards for heroism 
and involvement in military operations against hostile force 
support his lay statements and are accepted as sufficient 
proof of the in-service events. 38 C.F.R. § 3.304(d).  As the 
record shows current diagnoses of plantar fasciitis in the 
right foot, a medical opinion is necessary to determine 
whether it is at least as likely as not that this diagnosis 
is related to either period of service.  The medical opinion 
also should address whether the veteran's current plantar 
fasciitis has anything to do with the findings of varicose 
veins on the plantar surface of the right foot at entry into 
service in June 1969; and if so, whether this condition was 
aggravated in service.


Accordingly, the case is REMANDED for the following action:

1.   Schedule the veteran for a VA 
orthopedic examination to determine the 
following:

(a)  Whether the veteran has any current 
diagnosis associated with complaints of 
pain in the back, hips, knees, or ankles; 
and if not, whether it is at least as 
likely as not that these complaints are 
due to an undiagnosed illness from service 
in Southwest Asia.

(b)  If diagnoses are shown for any of the 
complaints of pain in the back, hip, 
knees, or ankles, whether it is at least 
as likely as not that any of these 
diagnoses are related to either period of 
service.

(b)  Whether there is clear and 
unmistakable evidence that a right plantar 
fasciitis disability pre-existed the first 
period of service; and if so, whether it 
was aggravated by service.  

(c)  If there is no pre-existing 
condition, whether it is at least as 
likely as not that the current right 
plantar fasciitis is related to either 
period of service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


